                                      1    Dan R. Waite (SBN 4078)
                                           DWaite@lrrc.com
                                      2    Brian D. Blakley (SBN 13074)
                                           BBlakley@lrrc.com
                                      3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                           3993 Howard Hughes Pkwy, Suite 600
                                      4    Las Vegas, NV 89169-5996
                                           Tel: 702.949.8200
                                      5    Fax: 702.949.8398
                                      6    Attorneys for Defendant The Hertz Corporation
                                      7
                                                                            UNITED STATES DISTRICT COURT
                                      8
                                                                                DISTRICT OF NEVADA
                                      9

                                     10   KEITH FRICKE,                                           Case No.: 2:20-cv-00038-RFB-VCF

                                     11                        Plaintiff,
                                                                                                  STIPULATION AND ORDER FOR AN
3993 Howard Hughes Pkwy, Suite 600




                                     12            vs.                                            EXTENSION OF TIME FOR
                                                                                                  DEFENDANT TO FILE ITS REPLY IN
                                     13   THE HERTZ CORPORATION,                                  SUPPORT OF ITS MOTION TO
                                                                                                  DISMISS AND ITS RESPONSE TO THE
Las Vegas, NV 89169-5996




                                     14                         Defendant.                        MOTION FOR LEAVE TO AMEND

                                     15                                                           [FIRST REQUEST]

                                     16

                                     17            Plaintiff Keith Fricke (“Plaintiff”) and Defendant The Hertz Corporation (“Defendant” and

                                     18   together with Plaintiff as the “parties”), submit this stipulation and order for an extension of time

                                     19   for Defendant to file its reply in support of its motion to dismiss the first amended complaint,

                                     20   (ECF No. 10), and its response to Plaintiff’s motion for leave to file a second amended complaint,

                                     21   (ECF No. 15).

                                     22            Plaintiff’s original complaint was served on December 9, 2019 and removed on January 8,

                                     23   2020. (See ECF No. 1). Defendant moved to dismiss the original complaint on January 15, (ECF

                                     24   No. 7), and Plaintiff filed his first amended complaint on January 29, (ECF No. 9). On February

                                     25   12, Defendant filed its motion to dismiss the first amended complaint, (ECF No. 10), and Plaintiff

                                     26   filed his response on March 20, (ECF No. 14). The same day, Plaintiff also filed a motion for

                                     27   leave to file a second amended complaint. (ECF No. 15).

                                     28


                                          110829074.1
                                      1            Given the seven-day deadline for reply briefs, LR 7-2(b), Defendant’s reply in support of
                                      2   the motion to dismiss is presently due on March 27, and its response to the motion to amend is
                                      3   presently due on April 3.
                                      4            Due to issues related to the ongoing COVID-19 outbreak, the declaration of a national
                                      5   emergency, and related state declarations, Defendant requested a modest extension for these
                                      6   deadlines, and Plaintiff agreed to stipulate to that request. Specifically, the parties stipulate to the
                                      7   following extension:
                                      8                 •   Defendant’s reply in support of the motion to dismiss the first amended complaint
                                      9                     shall be due on April 24, 2020

                                     10                 •   Defendant’s response to the motion for leave to file the second amended complaint
                                                            shall be due on April 24, 2020
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12            This is the first request for an extension of these deadlines, and it is made in good faith and
                                     13   not for the purposes of delay.
Las Vegas, NV 89169-5996




                                     14

                                     15   Dated this 26th day of March, 2020.                     Dated this 26th day of March, 2020.
                                     16    KIND LAW                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     17

                                     18    By:      /s/ Michael Kind                             By:       /s/ Brian
                                                 Michael Kind, Esq. (SBN 13903)                  Blakley
                                     19          8860 South Maryland Parkway, Suite 106              Dan R. Waite (SBN 4078)
                                                 Las Vegas, NV 89123                                 Brian D. Blakley (SBN 13074)
                                     20                                                              3993 Howard Hughes Pkwy, Suite 600
                                                 Attorney for Plaintiff Keith Fricke                 Las Vegas, NV 89169-5996
                                     21
                                                                                                    Attorneys for The Hertz Corporation
                                     22
                                                                                            IT IS SO ORDERED:
                                     23

                                     24

                                     25
                                                                                            ________________________________
                                     26                                                     RICHARD F. BOULWARE, II
                                     27
                                                                                            UNITED STATES DISTRICT JUDGE
                                                                                            DATED this 27th day of March, 2020.
                                     28

                                                                                             2
                                          110829074.1
                                      1
                                                   The above stipulation is approved and SO ORDERED.
                                      2

                                      3
                                                                                    ________________________________________
                                      4                                             UNITED STATES JUDGE

                                      5                                             DATED:
                                      6

                                      7

                                      8   Submitted by:

                                      9   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     10

                                     11   By:/s/ Brian Blakley
                                             Dan R. Waite (SBN 4078)
3993 Howard Hughes Pkwy, Suite 600




                                     12      Brian D. Blakley (SBN 13074)
                                             3993 Howard Hughes Pkwy, Suite 600
                                     13      Las Vegas, NV 89169-5996
Las Vegas, NV 89169-5996




                                     14       Attorneys for The Hertz Corporation
                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                      3
                                          110829074.1
